 
PROMISSORY NOTE


This Promissory Note (the “Note”) is issued on March 14, 2011 (the “Closing
Date”) by DISTRESSED ASSET ACQUISITIONS, INC., a Georgia corporation, located at
1800 Century Place NE, Suite 570, Atlanta Georgia 30345 (the “Company”) and EGPI
FIRECREEK, INC., a Nevada corporation, located at 6564 North Smoke Tree Lane,
Scottsdale Arizona 85253, or its designees (collectively, the “Holder”) (the
Holder together with its permitted successors and assigns, the “Holder”).
 
ARTICLE I.
 
Section 1.01       Principal and Interest.  For value received, the Company
hereby promises to pay to the order of the Holder on or before March 14, 2012
(the “Maturity Date”), as provided herein, in lawful money of the United States
of America and in immediately available funds the principal sum of $50,000,
together with interest on the unpaid principal of this Note from the date hereof
at the interest rate of Nine Percent (9%). The Note can be extended for one
additional twelve month period.
 
Section 1.02       Interest Payments.  The Company will make interest payments
on this Note as cash flow becomes readily available. Interest shall be paid in
cash (via wire transfer or check).
 
Section 1.03       Paying Agent and Registrar.  Initially, the Company will act
as paying agent and registrar.  The Company may change any paying agent,
registrar, or the Company-registrar by giving the Holder not less than ten
business days’ written notice of its election to do so, specifying the name,
address, telephone number and facsimile number of the paying agent or
registrar.  The Company may act in any such capacity.
 
ARTICLE II.
 
Section 2.01       Amendments and Waiver of Default.  The Note may not be
amended without the prior written consent of the Holder and the
Company.  Notwithstanding the above, without the consent of the Holder, the Note
may be amended to cure any ambiguity, defect or inconsistency.
 
ARTICLE III.
 
Section 3.01       Events of Default.  An Event of Default is defined as
follows: (a) failure by the Company to pay the principal amount or interest due
hereunder on respective due dates including the Maturity Date; (b) failure by
the Company for ten days after notice to it to comply with any of its other
agreements in the Note; (c) if the Company files for relief under the United
States Bankruptcy Code (the “Bankruptcy Code”) or under any other state or
federal bankruptcy or insolvency law, or files an assignment for the benefit of
creditors, or if an involuntary proceeding under the Bankruptcy Code or under
any other federal or state bankruptcy or insolvency law is commenced against the
Company, or (d) a breach by the Company of its obligations under any of the
Transaction Documents (as defined in the Securities Purchase Agreement) which is
not cured by the Company within any allocated cure period therein.  Upon the
occurrence of an Event of Default, the Holder may accelerate full repayment of
the Note outstanding and accrued interest thereon.
 
Section 3.02       Notice.  Notices regarding this Note shall be sent to the
parties at the following addresses, unless a party notifies the other parties,
in writing, of a change of address:
 
If to the Company, to:
Distressed Asset Acquisitions, Inc.
 
Attn:  Kristian K Penrith
 
1800 Century Place NE, Suite 570
 
Atlanta, GA  30345
   
If to the Holder, to:
EGPI Firecreek, Inc.
 
Attn:  Dennis Alexander
 
6564 Smoke Tree Lane
 
Scottsdale, AZ  85253

 
 
 

--------------------------------------------------------------------------------

 

Section 3.03       Governing Law.  The parties hereto acknowledge that the
transactions contemplated by this Agreement and the exhibits hereto bear a
reasonable relation to the State of Nevada.  The parties hereto agree that the
internal laws of the State of Nevada shall govern this Agreement and the
exhibits hereto, including, but not limited to, all issues related to
usury.  Any action to enforce the terms of this Agreement or any of its exhibits
shall be brought exclusively in the state and/or federal courts situated in the
County and State of Georgia.  Service of process in any action by the Holder(s)
to enforce the terms of this Agreement may be made by serving a copy of the
summons and complaint, in addition to any other relevant documents, by
commercial overnight courier to the Company at its principal address set forth
in this Agreement.
 
Section 3.04       Severability.  The invalidity of any of the provisions of
this Note shall not invalidate or otherwise affect any of the other provisions
of this Note, which shall remain in full force and effect.
 
Section 3.05       Entire Agreement and Amendments.  The Securities Purchase
Agreement and this Note of even date herewith represents the entire agreement
between the parties hereto with respect to the subject matter hereof and there
are no representations, warranties or commitments, except as set forth
herein.  This Note may be amended only by an instrument in writing executed by
the parties hereto.
 
IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company has
executed this Note as of the date first written above.
 
DISTRESSED ASSET ACQUISITIONS, INC.
     
/s/Kristian K Penrith
 
By: Kristian K Penrith,
 
Its: Executive Vice President
 
Date: 3/14/11
     
Accepted by:
     
EGPI FIRECREEK, INC.
 
/s/Dennis R Alexander
 
By: Dennis R. Alexander,
 
Its: Chief Executive Officer
 
Date: 3/14/11
 

 

 
 

--------------------------------------------------------------------------------

 
 